Citation Nr: 1140528	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  01-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter came to the Board of Veterans' Appeals (Board) from a June 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the Board in March 2003; the transcript is of record.  

In December 2003, the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the case for further development.  In December 2004, the Board denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court).  In a May 2006 Order, the Court vacated the December 2004 Board decision and remanded the matter to the Board for readjudication consistent with the May 2006 Joint Motion for Remand.  In October 2006, the Board remanded this matter for further development.  In May 2008, the Board denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal to the Court.  In an October 2009 Order, the Court vacated the May 2008 Board decision and remanded the matter to the Board for readjudication consistent with the October 2009 Joint Motion for Remand.  In July 2010, the Board denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal to the Court.  In a June 2011 Order, the Court vacated the July 2010 Board decision and remanded the matter to the Board for readjudication consistent with the June 2011 Joint Motion for Partial Remand.  

In the July 2010 decision, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability.  To date, such issue has not been recertified to the Board, and thus is not currently before the Board.

The appeal is REMANDED to the St. Petersburg VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  The Veteran has reported numerous stressors, which he alleges occurred during basic training.  The Veteran's first fear came after leaving the reception center.  They were loaded into cattle truck trailers, destination unknown.  The trailer was packed to over capacity and he felt that he was being kidnapped, locked in, no view, and no direction.  When the trailer stopped and the door opened there was nothing but drill sergeants in the Smokey the Bear hats screaming profanity and yelling inches from his face.  They had to hold their duffle bags until they fell to the ground and then they had to empty all of the contents.  Their belongings were searched.  One trainee had a pot cigarette and two of the drill sergeants brutally beat him in front of the other trainees.

Second, the Veteran reported that he witnessed a blanket party where a group started beating a trainee to death with bed irons.  A squad leader helped to save this trainee, who subsequently went absent without leave (AWOL).

Third, the Veteran was on a road march and could not go any further.  He was trying to explain to his drill sergeant and in fear and by mistake pointed his weapon at the sergeant. A  supply sergeant named "S" helped him and saved him from what was to come.

Fourth, while at the grenade range a trainee dropped a live hand grenade and received a brutal beating.  The Veteran also suffered physical abuse on the rifle range.

Finally, during the seventh or eighth week of basic training there was a 20-mile march with a full pack.  He described a night of terror, the true meaning of combat and feeling of real war, with real live shooting of machine guns, the sounds of grenades and the sounds of helicopters.  After the march was over and it was dark they set camp before the real combat action began.  When he saw the tracers, he told the drill sergeant that he did not want to go through the war exercise.  He remembers there were two people standing there and a .45 automatic pointed at him.  They told him if he did not do it they would blow his head off.  He reported a Private B. and Private K. being in the group with him.  The next morning a drill sergeant stood over his tent and opened fire.  This scared him into a delirious stage.

Service treatment and personnel records contain no evidence confirming the occurrence of the claimed events, thus the Board must consider evidence from sources other than his service records to corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5) (2011).  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, regarding personal assault notes that:  "Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking."  M21-1, Part III, 5.14c.  M21-1 identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include:  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that the veteran's military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in PTSD personal assault cases).

The claims folder indicates that since approximately 1987, the Veteran has been diagnosed with various clinical disorders and has been admitted to both VA and private facilities on multiple occasions.  On review, Axis I diagnoses include, but are not limited to:  alcohol abuse and/or dependence, major depressive disorder, generalized anxiety disorder, panic disorder, schizoaffective disorder, and PTSD.  The Veteran underwent a VA examination in September 2002 and was diagnosed with generalized anxiety disorder and PTSD of moderate severity.  

The September 2002 VA examination report suggests that the Veteran currently has PTSD that is related to his military service.  Specifically, the examiner indicated that the Veteran presents with many anxiety symptoms that meet criteria for two anxiety disorders that appeared to have their inception while serving in the Army.  He reported being traumatized when threatened by his sergeant when he became anxious during maneuvers and training with live ammunition.  He became noticeably distressed when asked to recall these events.  He has difficulty sleeping, hypervigilance, hyperarousal, fearfulness in crowds, and avoidance of reminders of the military.  These symptoms could be accounted for by a diagnosis of PTSD.

Per the Joint Motion for Partial Remand and in light of the Veteran's assertions that while at the grenade range a trainee dropped a live hand grenade and received a brutal beating and that he suffered physical abuse on the rifle range, the Board has determined that the Veteran must be afforded a new and comprehensive VA psychiatric examination pertaining to his claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

Service treatment and personnel records do not document the alleged in-service incidents.  The examiner is specifically requested to provide a detailed medical analysis and interpretation of any behavioral changes that occurred at or close in time to the alleged stressor(s) that could possibly indicate its occurrence.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The examiner must comment on and reconcile previous psychiatric findings on VA examination in September 2002.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

2.  After completion of the above, the RO should review the expanded record and readjudicate the claim of entitlement to service connection for PTSD.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



